Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-20-00123-CV

                                   Michael MIDDLETON,
                                         Appellant

                                               v.

           TEMPLETON MORTGAGE CORPORATION and Gary M. Poenisch,
                              Appellees

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 10-422
                         Honorable Kirsten Cohoon, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
prosecution. Costs of appeal are taxed against appellant.

       SIGNED January 13, 2021.


                                                _________________________________
                                                Liza A. Rodriguez, Justice